— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered August 28, 1986, convicting him of murder in the second degree (three counts) and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *546prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that his inculpatory statement given to the police should have been suppressed because at the time of his arrest he had been represented by counsel on unrelated charges is without merit. Since the defendant denied such charges were pending against him when questioned by the police, it was not unreasonable for the police to rely upon his representations and to continue to question him without conducting a further investigation with respect to the existence of any pending cases (see, People v Lucarano, 61 NY2d 138; People v McCray, 125 AD2d 499). It was thus not error to deny suppression of the defendant’s statement (see, People v Bertolo, 65 NY2d 111).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.